Citation Nr: 1438879	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-19 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from October 1966 to October 1968 and from August 1969 to February 1971.  He served in Vietnam from March 1967 to March 1968 and apparently for five months, 16 days, in 1970 and/or 1971.  He was awarded the Combat Infantry Badge and Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA), Regional Office (RO), which denied service connection for PTSD.  

During the pendency of this claim, the appellant has been diagnosed with PTSD, depressive disorder, and mood disorder.  Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim.  " Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Since he has been diagnosed with more than PTSD, the claim has been recharacterized as an acquired psychiatric disorder, to include PTSD.  It is now reflected as such on the title page.  

In August 2012, the appellant and his spouse testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

The appellant asserts that he warrants service connection for an acquired psychiatric disorder, to include PTSD, based upon service incurrence.  

The appellant has alleged he had in-service stressful experiences.  During his August 2012 Travel Board hearing, he testified that he served in Vietnam in the infantry, he engaged in direct combat, and he was awarded the Combat Infantry Badge (CIB) and Purple Heart.  He also testified that he receives PTSD treatment on an outpatient basis from VA.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013). 

However, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010).  

While effective on July 12, 2010, this final rule applies to an application for service connection for PTSD that was appealed to the Board before July 12, 2010 but has not been decided by the Board as of that date.  The Veteran's aforementioned claim of being afraid during hostile fire from the enemy, and of rocket and mortar attacks potentially falls within the scope of being in "fear of hostile military or terrorist activity".  

The appellant underwent a VA examination in October 2010.  However, during that examination, he was not diagnosed with PTSD.  The examiner concluded that the Veteran did not present with a stressor that would met the clinical criteria per the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) for a diagnosis of PTSD and did not present with a full constellation of symptoms for a diagnosis of PTSD per DSM-IV  He was diagnosed with depression, not otherwise specified.  He was being treated for his PTSD by VA.  Additionally, the psychologist indicated that the depression was unrelated to military service.  No rationale was provided in connection with this opinion.  He warrants an additional VA examination. 

Further, the appellant related several stressors that although noted, were not attempted to be verified.  He claimed to have performed duty that required him to pick up body parts.  Upon return from Ku Chi, while at a base mountain identified as "Black Virgin", a soldier with him by the name of Thompson was shot and his head was blown off.  They took incoming fire and were pinned to the ground for 4 hours.  Although a track vehicle came to rescue them, he was unable to get into the vehicle and they were pounded by artillery for 2 days.  He also reported in records located in Virtual VA that he was involved in a battle at "Pric Loc" base camp and they were overrun by North Vietnamese.  This was during Operation Yellowstone in January 1968.   

Moreover, the appellant indicated that he was in receipt of Social Security disability benefits.  He did not remember if he was psychiatrically evaluated when seeking these benefits.  A search for the records used to determine his Social Security disability benefits should be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the decision and records considered by the Social Security Administration in making its decision(s) for Social Security disability benefits.  Any negative response should be included with the claims file.  

2.  Obtain and associate with the claims file the Veteran's service personnel records and verify the Veteran's periods of military service and dates he served in Vietnam.

3.  Obtain and associate with the claims file all relevant VA medical records and any other medical evidence that may have come into existence since the time the claims file was last updated by the AOJ.  

4.  Apart from any other information, the appellant should be specifically advised of the relevant policies of the Army and Joint Services Records Research Center (JSRRC) relative to his responsibility to provide specific information within designated time frames to enable effective research. 

5.  The RO/Appeals Management Center (AMC) should contact the JSRRC and attempt to verify the claimed stressors reported by the Veteran.  Evidence of attempts to verify stressors should be made a part of the file.  Specifically, the JSRRC should be asked to determine if a member of the appellant's unit named "Thompson" was killed between March 1967 and March 1968 returning from Ku Chi when the unit was attacked (see report of October 2010 VA examination), if there was a battle at basecamp at "Pric Loc" during Operation Yellowstone in January 1968, and if the appellant's duties as part of infantry could have entailed picking up body parts and placing them in body bags.  The appellant served in Vietnam from March 1967 to March 1968.  Additional service in Vietnam in 1970 and/or 1971 should be verified.

6.  Thereafter, the appellant should be afforded a VA examination to determine the nature and etiology of his claimed PTSD or other psychiatric disorder.  All indicated tests and studies are to be performed.  In connection with the examination, the claims folder must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, Virtual VA records, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the appellant has PTSD meeting the criteria of DSM-IV, and, if so, whether it is at least as likely as not (50 percent or greater probability) that the appellant's PTSD is the result of any in-service claimed event. 

The VA examiner should specifically determine whether the appellant has a claimed stressor that is related to his fear of hostile military or terrorist activity.  The examiner should make that determination and also use any verified stressors that may be found.  Thereafter, the VA examiner should confirm whether the claimed stressor(s) is/are adequate to support a diagnosis of PTSD and whether the appellant's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).   

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the claimant or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If an acquired psychiatric disability other than PTSD is diagnosed, e.g., depressive disorder, mood disorder, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder had its onset in service or is otherwise causally related to the appellant's service. 

The examiner should take into consideration the statements made by the appellant, to include fear during artillery attacks, recollections made since June 2012, and his alleged reported stressors that should attempt to be verified by JSSRC.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

7.  Following completion of the above and any other development or action deemed necessary, the RO/AMC should readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if deemed appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

